Citation Nr: 0407029	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  00-00 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date prior to November 9, 
1998, for the grant of service connection for tinnitus.

2.  Entitlement to an effective date prior to October 6, 
1998, for the grant of a 10 percent evaluation for service-
connected residuals of a low back injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This matter originates from a February 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, that denied an effective date 
prior to November 9, 1998, for the grant of service 
connection for tinnitus and denied an effective date prior to 
October 6, 1998, for the grant of a 10 percent rating for 
service-connected residuals of a low back injury.  The 
veteran timely appealed this decision to the Board of 
Veterans' Appeals (Board).  In a September 2002 Board 
decision, the Board denied the veteran's claim for earlier 
effective dates.  The veteran filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order dated in January 2004, the Court vacated the Board's 
September 2002 decision and remanded the case to the Board 
for further adjudication in light of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-576, 114 Stat. 
2096 (2000).

In March 2004, the undersigned granted the veteran's motion 
to advance the appeal on the docket for good cause shown 
under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The basis of the joint motion on which the Court's January 
2004 Order was based was that although the Board's September 
2002 decision noted that the appellant was notified of the 
evidence needed to substantiate his claim, the duty to notify 
under 38 C.F.R. § 3.159(b)(1) was not properly met since it 
did not properly address whether the appellant was properly 
advised which portion of information and evidence, if any, 
was to be provided by the appellant and which portion, VA 
would provide.  See Charles v. Principi, 16 Vet. App. 370, 
374 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 
(2002).  While the Board regrets further delay, the Court 
Order (based on a joint motion by the veteran's 
representative and VA) effectively mandates additional action 
by VA to ensure that the veteran receives proper VCAA notice 
under 38 C.F.R. § 3.159(b)(1) (2003).  In the past, the Board 
had been attempting to remedy defects in VCAA notice by 
sending a VCAA letter to the veteran under the provisions of 
38 C.F.R. § 19.9(a)(2)(ii).  However, this regulatory 
provision has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Therefore, it appears that remedial action regarding 
VCAA notice must be undertaken by the RO.

In consideration of the foregoing, this case is hereby 
REMANDED to the RO for the following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
and his representative to ensure 
compliance with 38 C.F.R. § 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

2.  After completion of the above, the RO 
should determine if any additional 
development of the evidence is necessary.  
If so, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
After all RO action is complete, the case 
should be returned to the Board for 
further appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



